The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group II and the combination of TRAP, 18-10(ICP), 11-10(Ag45) and 11-09(Ag40) in the reply filed on 1-28-2022 is acknowledged.  The traversal is on the ground(s) that Groups I-IV share the special technical feature of chimeric antigen polypeptides comprising a fusion of at least 2 antigens of a Plasmodium parasite.  This is not found persuasive because as set forth in the Restriction Requirement fusion proteins comprising Plasmodium antigens were known in the art at the time of the invention and hence there is no contribution to the art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 35-53 are pending. Claims 35-41 and 47-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 42-46 are currently under examination. 

Information Disclosure Statement
The Information Disclosure Statement filed on 3-19-2021 has been considered. An initialed copy is attached hereto.
It should be noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. [WP TypographicSymbols font/0x27]1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 C.F.R. [WP TypographicSymbols font/0x27][WP TypographicSymbols font/0x27]1.821-1.825 for the reason(s) set forth on the attached Notice To Comply With Requirements for Patent Applications Containing Nucleotide Sequence and/or Amino Acid Sequence Disclosures. Any questions regarding compliance with the sequence rules requirements specifically should be directed to the departments listed at the bottom of the Notice to Comply. Applicant is requested to return a copy of the attached Notice to Comply with their response. Applicant is given the same period in which to comply with the sequence rules as is available to reply to this action.


Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see pages 62 and 80 for example). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
	It should be noted that the cited occurrences of improper use are only exemplary and Applicant should review the entire specification to correct any other improper use of embedded hyperlink and/or other form of browser-executable code.
Claim Objections
	Claims 42-46 are objected to for being dependent on a withdrawn claim.
	Claim 44 is objected to for the use of the acronyms “MVA” and “VSV” without defining them upon their first recitation.
Claim 45 is objected to for the use of the acronyms “HIV” without defining them upon its first recitation.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The claimed invention is directed fusion proteins comprising Plasmodium antigens TRAP, 18-10(ICP), 11-10(Ag45) and 11-09(Ag40). It should be noted that no baseline sequences are provided for said antigens and therefore there are no limitations as to their structure (i.e. sequence).
The specification discloses fusion proteins the TRAP, 18-10(ICP), 11-10(Ag45) and 11-09(Ag40) antigens in a general and prophetic sense but fails to identify any fragments within said antigens that constitute a T-cell epitope. Consequently, none of the claimed fusion proteins meet the written description requirements set forth under 35 USC § 112, first paragraph 
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention.  To adequately describe the claimed genus of fusion proteins, Applicant must adequately describe the immunoepitopes within the TRAP, 18-10(ICP), 11-10(Ag45) and 11-09(Ag40) polypeptides that serve as T-cell epitopes. The specification, however, does not disclose distinguishing and identifying features of a representative number of members of the genus of vaccines to which the claims are drawn, such as a correlation between the structure of the encoded polypeptide and its recited function (serving as a T-cell receptor), so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of fusion proteins.  Moreover, the specification fails to disclose which amino acid residues in said polypeptide are essential for the activation of a given T-cell population or which amino acids might be added, replaced or deleted so that the resultant polypeptide retains the binding immunological characteristics of its parent, or by which other amino acids the essential amino acids might be replaced so that the resultant peptide retains the immunological characteristics of its parent. Therefore, the specification fails to adequately describe at least a substantial number of members of the genus of T-cell epitopes to which the claims refer; and accordingly the specification fails to adequately describe at least a substantial number of members of the claimed genus of fusion proteins. The specification does not provide substantive evidence that fragments of the claimed antigens are capable of inducing a T-cell response (i.e. is a T-cell epitope).  This demonstration is required for the skilled artisan to be able to use the envision the claimed fusion proteins. 
  MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ``Written Description'' Requirement (66 FR 1099-1111, January 5, 2001) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
The Guidelines further state, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. As evidenced by the teachings of Skolnick et al., the art is unpredictable.  Skolnick et al. (Trends in Biotechnology 18: 34-39, 2000) discloses the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based upon sequence homology is inaccurate, in part because of the multifunctional nature of proteins (see, e.g., the abstract; and page 34, Sequence-based approaches to function prediction).  Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to the function of the structurally related protein (see, in particular, the abstract and Box 2).  Thus, one skilled in the art would not accept the assertion, which is based only upon an observed similarity in amino acid sequence that a variant of a given polypeptide would necessarily have a given immunological property. The specification also fails to teach or disclose data that demonstrates which sequence of the TRAP, 18-10(ICP), 11-10(Ag45) and 11-09(Ag40) antigens can serve as “T-cell epitopes”. Consequently, there is no correlation between structure and function as required by the Written Description requirement.
Therefore, because the art is unpredictable, in accordance with the Guidelines, the description of claimed T-cell epitopes is not deemed representative of the genus of fusion proteins to which the claims refer.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 42 is rendered vague and indefinite by the use of the terms TRAP, 18-10(ICP), 11-10(Ag45) and 11-09(Ag40). Said terms constitute laboratory designations and do not convey any particular structure (sequence). Consequently, it is impossible to determine the metes and bounds of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 42-43 and 45-46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Amino et al. (WO 2018/141864 – IDS filed on 3-19-2021).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

	Amino et al. disclose compositions comprising a combination of Plasmodium antigens; that said antigens contain T cell and B cell epitopes (see page 4, line 29 to page 5, line 3; page 5, lines 21-30 for example); and that said antigens can include TRAP, ICP, Ag11-09 and Ag11-10 (see page 8, line 7 to page 9, line 2 for example) or that said antigens can be a fusion protein comprising 2 or more of said antigens generally and CSP, TRAP, 18-10, Ag40 and Ag45 specifically (see page 21, lines 14-21 and page 52 line 29 to page 30 line 3 for example). Amino et al. further disclose nucleic acids encoding said fusion proteins (see page 21, lines 14-21 for example) that said antigens can be expressed in lentiviral vectors such as HIV (see page 15, lines 16-18 for example) and that said nucleic acids and vectors can be combined in an immunogenic composition (see page 27, lines 19-23 for example). Consequently, Amino et al. anticipates all the limitations of the rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 42-46 are rejected under 35 U.S.C. 103 as being obvious over Amino et al. (WO 2018/141864 – IDS filed on 3-19-2021).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Amino et al. disclose compositions comprising a combination of Plasmodium antigens; that said antigens contain T cell and B cell epitopes (see page 4, line 29 to page 5, line 3; page 5, lines 21-30 for example); and that said antigens can include TRAP, ICP, Ag11-09 and Ag11-10 (see page 8, line 7 to page 9, line 2 for example) or that said antigens can be a fusion protein comprising 2 or more of said antigens generally and CSP, TRAP, 18-10, Ag40 and Ag45 specifically (see page 21, lines 14-21 and page 52 line 29 to page 30 line 3 for example). Amino et al. further disclose nucleic acids encoding said fusion proteins (see page 21, lines 14-21 for example) that said antigens can be expressed in lentiviral vectors such as HIV (see page 15, lines 16-18 for example) and that said nucleic acids and vectors can be combined in an immunogenic composition (see page 27, lines 19-23 for example).
Amino et al. differs from the instant invention in that they don’t disclose the use of a Herpes virus-based vector, a pox virus-based vector, a vaccinia-based vector, a flavivirus-based vector, an adenovirus-based vector, a MVA-based vector, a Measles virus-based vector, a Yellow fever virus-based vector or a VSV-based vector.
However, the KSR decision sets forth “if a technique has been used to improve one device, and a person of skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill”. Given that Amino et al. demonstrates the effective use of viral vectors and the use of the aforementioned viral vectors is well established in the art, the use of Herpes virus-based vector, a pox virus-based vector, a vaccinia-based vector, a flavivirus-based vector, an adenovirus-based vector, a MVA-based vector, a Measles virus based vector, a Yellow fever virus-based vector or a VSV-based vector in with the nucleic acids of Amino et al. is well within the capabilities of one of ordinary skill in the art. Hence, the requirements of obviousness under the KSR decision are met.  

Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866. The examiner can normally be reached Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        May 14, 2022